Citation Nr: 9927447	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  96-09 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama



THE ISSUE

Entitlement to an original evaluation in excess of 60 percent 
for a seizure disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from February 1968 to 
January 1973.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1995 rating 
decision by the Montgomery, Alabama, Regional Office (RO), 
which granted service connection and assigned a 10 percent 
evaluation for a seizure disorder, effective November 11, 
1995.  He subsequently appealed September 1997 and December 
1998 rating decisions which respectively assigned 40 percent 
and 60 percent evaluations for the seizure disorder, 
effective November 11, 1995.  The appellant has continued to 
disagree with the assigned rating.

It should be added that in Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) explained that there was a legal distinction between 
a claim for an "original" rating and an "increased" rating 
claim.  In light of the aforestated legal distinction in 
Fenderson, the Board has reframed the "increased rating" 
appellate issue as entitlement to an original evaluation in 
excess of 60 percent for a seizure disorder.  


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appeal, to the extent legally required, 
has been obtained by the RO.

2.  Appellant's service-connected seizure disorder is 
manifested primarily by an average of no more than one major 
seizure in 4 months over the last year as reported by the 
credible evidence of record.  The credible evidence of record 
does not indicate seizure activity frequency of at least one 
major seizure in 3 months over the last year.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for 
appellant's service-connected seizure disorder have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.121, 4.122, 4.124a, 
Codes 8910-8911 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that appellant's claim for an 
evaluation in excess of 60 percent for a seizure disorder is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991), since it is arguably plausible.  This being so, 
the Board must examine the record and determine whether the 
VA has any further obligation to assist in the development of 
this claim.  38 U.S.C.A. § 5107(a).  

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to this issue have been properly 
developed and that no useful purpose would be served by 
remanding the case with directions to provide further 
assistance to the appellant.  A comprehensive medical history 
and detailed findings regarding his seizure disorder over the 
years are documented in the medical evidence.  The 
evidentiary record includes recent VA examinations and 
outpatient treatment records, which indicate the nature and 
frequency of seizure activity as reported by appellant for 
clinical purposes.  There is no indication that other 
relevant records exist that would indicate a greater degree 
of severity of the service-connected seizure disorder than 
that shown in the current evidentiary record.  Thus, the duty 
to assist appellant as contemplated by 38 U.S.C.A. § 5107(a) 
has been satisfied.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected seizure 
disorder in the context of the total history of that 
disability, particularly as it affects the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  

In reaching these determinations, the Board has applied the 
provisions of the Schedule for Rating Disabilities in a 
manner most beneficial to the appellant.  Rating disabilities 
is not an exact science, as indicated by the Schedule for 
Rating Disabilities.  

Under Diagnostic Codes 8910 and 8911, grand and petit mal 
epilepsies are respectively rated under a "General Rating 
Formula" for major and minor seizures.  The General Rating 
Formula for Major and Minor Seizures provides as follows: 
Epilepsy manifested by an average of at least one major 
seizure in four months over the last year; or nine to ten 
minor seizures per week may be assigned a 60 percent 
evaluation.  An 80 percent evaluation requires an average of 
at least one major seizure in three months over the last 
year; or more than ten minor seizures weekly.  A 100 percent 
evaluation requires an average of at least one major seizure 
per month over the last year.  NOTES 1 and 2 listed above 
that "General Rating Formula" define the following:  A 
"major seizure" is characterized by the generalized tonic-
clonic convulsion with unconsciousness.  A "minor seizure" 
consists of a brief interruption in consciousness or 
conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head ("pure" petit 
mal); or sudden jerking movements of the arms, trunk or head 
(myoclonic type); or sudden loss of postural control 
(akinetic type).  NOTES 1-3 listed below that "General 
Rating Formula" state the following:  There will be no 
distinction between diurnal and nocturnal major seizures.  In 
the presence of major and minor seizures, rate the 
predominating type.  This rating will not be combined with 
any other rating for epilepsy.  

Under 38 C.F.R. § 4.121, neurological observation in a 
hospital may be ordered where there is doubt as to the true 
nature of epileptiform attacks.  To warrant a rating for 
epilepsy, the seizures must be witnessed or verified at some 
time by a physician.  As to frequency, competent, consistent 
lay testimony emphasizing convulsive and immediate post-
convulsive characteristics may be accepted.  The frequency of 
seizures should be ascertained under the ordinary conditions 
of life (while not hospitalized).  

Appellant contends, in essence, that his seizure disorder is 
of such severity as to warrant a higher evaluation.  

The service medical records indicate that in December 1971, 
after being absent without leave from service for a lengthy 
period, appellant alleged having seizures, which he described 
as sudden loss of consciousness, biting of tongue, and 
twitching muscles, lasting approximately 5 minutes and 
followed by confused speech.  Neurologic examination, 
including electroencephalogram, was essentially unremarkable.  
Possible grand mal seizure, idiopathic, was assessed.  In 
July 1972, he reported having blackout spells every three 
years.  His sister described them as tonic/clonic convulsions 
followed by a post-ictal period.  However, on October-
November 1972 hospitalization for evaluation of a "seizure" 
disorder pending a Medical Board, it was noted that there was 
much evidence that the "seizures" might be hysterical in 
nature.  Neurologic examination, including 
electroencephalogram, was essentially unremarkable, although 
it was noted that it was very difficult to tell whether or 
not he had seizures.  In pertinent part, the final diagnosis 
was grand mal seizure, idiopathic, suspected, not proven.  

On May 24, 1995 VA examination, appellant alleged having 
seizures approximately 2 to 3 per month during service.  He 
reported that recently, he had experienced severe headaches 
approximately 3 to 4 a week; and that the onset of seizures 
was preceded by headaches.  According to his spouse, his 
seizures involved total body jerking, eyes rolling back, and 
sleepiness; and that seizure frequency was approximately 2 to 
3 per year, with the last episode about 6 months earlier.  
This level of frequency does not more nearly approximate the 
criteria for an 80 percent rating (an average of one major 
seizure in 3 months over the last year).  Clinical findings, 
including electroencephalogram, were essentially 
unremarkable.  It was indicated that he was a part-time 
stockman.  

VA outpatient treatment records reflect that in early 
November 1995, appellant alleged that his last seizure was 
approximately in August 1995.  Later that month, he alleged 
having a seizure in early November 1995.  However, the type 
of said alleged seizures (whether major or minor) was not 
provided therein.  In mid-June 1996, appellant reported 
decreased seizure frequency and severity since being on 
Depakote.  He alleged having had 2 seizures (on May 20th and 
June 1st) since his last visit.  According to his spouse, 
such seizures were manifested by generalized tonic/clonic 
activity with post-ictal sleepiness.  In September 1996, he 
alleged having had one generalized tonic/clonic seizure and 
one other type of seizure since his last visit in June.  In 
November 1996, no seizures were reported.  Thus, for the one-
year period from November 1995 to November 1996, only 3 major 
seizures were clinically reported.  Said frequency is 
consistent with the 60 percent evaluation currently assigned.

VA outpatient treatment records reflect that in March 1997, 
appellant alleged having had one seizure since his last 
visit.  However, the type of said alleged seizures (whether 
major or minor) was not provided therein.  April 1997 private 
emergency room records reveal that appellant was apparently 
discovered at work by his supervisor in an unconscious state 
with motor activity consistent with seizure, lasting 
approximately 30 minutes, followed by lethargy and confusion.  
According to his spouse, he typically had seizures 
approximately one every 3 months, and, in her opinion, his 
present condition was typical of that after his seizures.  
The Board substantially discounts the statement of 
appellant's spouse as to appellant's alleged seizure 
frequency as a self-serving statement and unsupported by the 
actual clinical records of his treatment.  See 38 C.F.R. 
§ 4.121.  

During private and VA hospitalization in April 1997, probable 
seizure, hypotension, and salicylate and probable barbiturate 
toxicity were diagnosed.  No seizure activity was witnessed 
during hospitalization.  The VA hospitalization report noted 
that appellant alleged having approximately 3 to 4 seizures a 
year.  It was medically felt that he had had a seizure with 
post-ictal confusion.  

On subsequent April 1997 VA examination, he alleged having 
approximately one seizure every 3 months; and described 
seizures as manifested by aura, loss of consciousness, and 
post-ictal drowsiness/severe headaches.  However, the Board 
substantially discounts his statements as to alleged seizure 
frequency as self-serving statements and unsupported by the 
actual clinical records of his treatment.  See 38 C.F.R. 
§ 4.121.  On that examination, he stated that he had 
experienced incontinence on the last seizure earlier that 
month.  It was noted that there had been no one present to 
describe the actual seizure event.  Clinical findings were 
essentially unremarkable.  

VA outpatient treatment records reflect that in mid-November 
1997, appellant alleged that his last seizure was 
approximately two weeks earlier.  However, the type of said 
alleged seizures (whether major or minor) was not provided 
therein.  Thus, for the one-year period from November 1996 to 
November 1997, only 1 major seizure was reported in the 
clinical treatment records (apart from the unreliable 
statements by appellant and his spouse as to seizure 
frequency ).  A frequency of one major seizure during the 
one-year period does not meet the criteria for an evaluation 
in excess of 60 percent for his seizure disorder.

VA outpatient treatment records reflect that in February 
1998, seizure disorder improvement with increased medication 
dosage was noted.  Significantly, appellant alleged having 
had two generalized tonic/clonic convulsions since his last 
visit in December.  In April 1998, he alleged having had two 
"small" spells of incoherency lasting 15 minutes since his 
last visit, but no generalized tonic/clonic convulsions for 
the past two months.  In November 1998, he alleged having one 
or two seizures per month, but with the last generalized 
tonic/clonic convulsion occurring 5 months earlier.  This 
level of frequency does not more nearly approximate the 
criteria for an 80 percent rating (an average of one major 
seizure in 3 months over the last year).  

In an undated written statement, appellant listed the dates 
of seizures (asserted as "major seizures") he had allegedly 
experienced between January 1995 and September 1998.  During 
1995 through 1997, he listed approximately 1 to 2 seizures 
per month; and in 1998, listed approximately 1 to 3 per 
month.  However, in determining the nature, frequency, and 
severity of a claimant's seizure activity, the Board must 
weigh the credibility of any lay statements.  Numerous VA 
treatment reports associated with the claims folder record 
the nature, frequency, and severity of his seizure activity; 
and that frequency was no more than an average of one major 
seizure in 4 months over a 12-month period.  Additionally, 
the seizure activity apparently had not been witnessed by 
medical personnel, except for the April 1997 major seizure 
for which he was hospitalized.  

Also submitted is a March 1999 written statement from his 
current employer, which stated that appellant had at least 5-
weeks work absenteeism due to illness during the last 12 
months; that he been employed in tire/automotive service 
since April 1996; that he worked 9 hours a day, 49.5 hours 
per week; and that concessions made to employee were rest 
when necessary and time off for medical care.  However, the 
written statement did not include any specific reference to 
seizure activity.  As the Court stated in Smith v. Derwinski, 
1 Vet. App. 235, 237 (1991), "[d]etermination of credibility 
is a function for the BVA."  Thus, appellant's written 
statement as to claimed seizure activity of at least 1 major 
seizure a month is substantially discounted and not credible, 
since (a) his statement is self-serving; and (b) such seizure 
activity or frequency was not observed by anyone and is 
contradicted by his own statements as to seizure frequency 
reported for clinical purposes in numerous contemporaneous 
clinical records.  It should be appreciated that rating a 
disability is dependent in large measure upon the impact the 
disability has upon industrial functioning, as is recognized 
by the provisions of 38 C.F.R. Part 4, § 4.1.

In deciding the issue herein, the Board has considered the 
provisions of 38 C.F.R. § 4.10, which relate to functional 
impairment.  However, the 60 percent rating assigned by the 
RO for appellant's seizure disorder more than adequately 
compensates him for any functional impairment, particularly 
since he remains employed in a full-time position.  An 
extraschedular evaluation is not warranted, since the 
evidence does not show that the service-connected seizure 
disorder presents such an unusual or exceptional disability 
picture as to render the application of the regular schedular 
standards impractical.  The appellant's seizure disorder does 
not require frequent periods of hospitalization and does not, 
in and of itself, markedly interfere with employment, for the 
aforestated reasons.  Thus, it would be to resort to mere 
speculation to assume that any seizure activity has been 
shown by credible evidence to have more nearly approximated 
at least one major seizure in 3 months over a 12-month 
period.  To resort to mere speculation is prohibited by the 
benefit-of-the-doubt doctrine.  38 U.S.C.A. § 5107(b) (West 
1991) and Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
Thus, the benefit-of-the-doubt doctrine is inapplicable, 
since the preponderance of the evidence is against allowance 
of an original evaluation in excess of 60 percent for a 
seizure disorder.


ORDER

An original evaluation in excess of 60 percent for a seizure 
disorder is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

